711 N.W.2d 82 (2006)
474 Mich. 1099
MICHIGAN CIVIL RIGHTS INITIATIVE, Plaintiff-Appellee,
v.
BOARD OF STATE CANVASSERS, Defendant-Appellee, and
Carl Williams, Hassan Aleem, and Percy Harris, Jr., Intervenors-Appellees, and
Operation King's Dream, Exie Chester-Griffin, Roosevelt T. Briston, Lillian A. Cummings, Nicole McCoy, Alicia Rose Spencer, Cheryl Thompson, Leslie Atzmon, Monica Smith, Maricruz Lopez, Kate Stenvig, Liana Mulholland, Alishia Steward, Joseph Johnson, Johnathan Crutcher, Turquoise Wise-King, Deneshea Richey, Ivan Adams, Rhiannon Chester, and Curtis Ray, Intervenors-Appellants.
Docket Nos. 130342 & (132). COA No. 264204.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the October 31, 2005 judgment of the Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal.